836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FORB CORPORATION, Plaintiff-Appellee,v.Otis CROLEY and Nina Croley, Defendants-Appellants.
No. 87-5094.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL.*
PER CURIAM:


1
Defendants-appellants Otis and Nina Crowley appeal the judgment for Forb Corporation entered on December 30, 1987, enjoining defendants from blocking access to plaintiff's gas wells and from taking any action which would interfere with the pumping of gas from said wells.


2
After careful consideration of the record, the briefs and argument of counsel, we AFFIRM the judgment below based on the well-reasoned Memorandum Opinion of Magistrate Hood.



*
 Honorable Thomas G. Hull, United States District Court for the Eastern District of Tennessee, sitting by designation